 



Exhibit 10.27.2.2

      Amerigroup Florida, Inc.
d/b/a Amerigroup Community Care   Medicaid HMO Contract

AHCA CONTRACT NO. FAR005
AMENDMENT NO. 5
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC. D/B/A AMERIGROUP COMMUNITY CARE, hereinafter referred to as the “Vendor” or
“Health Plan”, is hereby amended as follows:
1. Effective September 1, 2007, Attachment I, Scope of Services, is hereby
amended to include Exhibit 5-B, attached hereto and made a part of the Contract.
All references in the Contract to Exhibit 5-A, shall hereinafter instead refer
to Exhibit 5-B.
     All provisions in the Contract and any attachments thereto in conflict with
this Amendment shall be and are hereby changed to conform with this Amendment.
     All provisions not in conflict with this Amendment are still in effect and
are to be performed at the level specified in the Contract.
     This Amendment and all its attachments are hereby made a part of the
Contract.
     This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
     IN WITNESS WHEREOF, the parties hereto have caused this two (2) page
Amendment (which includes all attachments hereto) to be executed by their
officials thereunto duly authorized.

               
AMERIGROUP FLORIDA, INC.
D/B/A/ AMERIGROUP COMMUNITY CARE
  STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION  
 
             
SIGNED
    SIGNED    
 
             
BY: 
/S/ William McHugh    BY:         
 
         
NAME:
William McHugh      NAME: Andrew C. Agwunobi, M.D     
TITLE:
CEO      TITLE: Secretary     
DATE:
11-30-07      DATE:    

List of attachments included as part of this Amendment:

          Specify   Letter/     Type   Number   Description
Exhibit
  5-B   Capitation Rates SSI Medicare Part B Only and SSI Medicare Parts A and B
Enrollees for All Medicaid Reform Counties (1 Page)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FAR005, Amendment No. 5, Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 5 — B
CAPTITATION RATES
SSI MEDICARE PART B ONLY
AND
SSI MEDICARE PARTS A AND B ENROLLEES
FOR ALL MEDICAID REFORM COUNTIES
Table 4
***REDACTED***
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FAR005, Exhibit 5-B, Page 1 of 1

 